Citation Nr: 1303150	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-45 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a right big toe disability.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The appellant served in the United States Marine Corps Reserves with active duty for training (ACDUTRA) from December 1974 to May 1975.  The record also indicates that the appellant may have had ACDUTRA and/or INACDUTRA for all or part of the period from January 1977 to December 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant and his spouse testified during a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

The Board remanded these matters in July 2011 for further development.  The RO continued the denial of each claim as reflected in the August 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary for further development of the appellant's claims.

These issues were previously remanded by the Board in July 2011 to verify the type of service that the appellant had from January 1977 to December 1977.  At the time of the July 2011 Board remand, the record contained a copy of a request dated in June 2008 to verify the unverified periods of service shown with a response dated in September 2008 that the appellant did not perform any active duty other than for training.  The AMC reprinted this search and response in August 2011 and placed it in the file.  It appears that no further development was conducted to attempt to verify the type of service, if any, the appellant had in 1977.  Unfortunately, the reprinting of the response does not clarify the specific dates of ACDUTRA in 1977 or if the appellant had ACDUTRA during the entire year.  Accordingly, the Board finds that another remand is necessary to verify the dates of ACDUTRA and any inactive duty for training (INACDUTRA), if any, from January 1977 through December 1977.

Furthermore, it appears that not all of the appellant's reserve treatment and examination records are associated with the claims file.  In this regard, the only reserve treatment record in the claims file is the appellant's entrance examination.  The Board finds that an attempt should be made to obtain any further outstanding reserve treatment and examination records from all available sources.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the specific beginning and ending dates of each period of the appellant's active duty, ACDUTRA and/or INACDUTRA with the U.S. Marine Corps Reserves, specifically from January 1977 through December 1977, from all appropriate sources, including a request of pay records from the Defense Finance and Accounting Service (DFAS) that indicate the appellant's duty status for active duty, ACDUTRA and INACDUTRA. 

If this information is not available, obtain written confirmation of that fact.  If the RO/AMC is unable to secure these records, it must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the appellant that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  Contact the National Personnel Records Center, the Marine Corps Mobilization Command and any other appropriate source(s), to obtain any reserve treatment and examination records from December 1974 through December 1977. 

If this information is not available, obtain written confirmation of that fact.  If the RO/AMC is unable to secure these records, it must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the appellant that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

3.  Upon completion of the foregoing, and any other development deemed necessary to include a VA examination, readjudicate the appellant's claims of entitlement to service connection for a skin disability and a right big toe disability.  If any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


